The opinion of the court was delivered, by
Strong, J.
We adopt the opinion delivered at Nisi Prius when the bill of the complainant was dismissed. Nothing in the argument before us has brought us to doubt the soundness of the conclusion then reached. It would be easy to show more fully, were it mecessary, that a grant of power to enter into the business of transportation of passengers and merchandise carries with it authority to enter into the contracts by which the business of common carriage is conducted, but it is too obvious to require argument to prove it. And when several distinct powers are given by our statute, as is the case in the act under which the defendants were incorporated, it would be an anomaly in construction to hold that the restrictions imposed upon one power are also restrictions upon the others. In searching for the powers of the defendants as owners of the artificial road, we should be strangely employed were we to inquire what authority was given to them as carriers. And, on the other hand, the extent of their right as transporters is not to be measured by the provisions made respecting their ownership of the road.
The decree made at Nisi Prius, dismissing the complainant’s bill, is affirmed, with costs to be paid by the appellant.